Name: Commission Regulation (EEC) No 751/93 of 30 March 1993 providing for the grant of compensation to producers' organizations in respect of yellowfin tuna, delivered to the canning industry during the period 1 April to 30 September 1992
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 3. 93 Official Journal of the European Communities NO L 77/21 COMMISSION REGULATION (EEC) No 751/93 of 30 March 1993 providing for the grant of compensation to producers' organizations in respect of yellowfin tuna, delivered to the canning industry during the period 1 April to 30 September 1992 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery products ('), and in particular Article 18 (8) thereof, respect of the 1992 fishing year, the Community producer price for tuna intended for the industrial manufacture of products falling within CN code 1 604 (3) ; Whereas the quantities eligible for compensation, within the meaning of Article 18 (2) of Regulation (EEC) No 3759/92, shall not under any circumstances exceed, for the quarter concerned, the limits laid down in para ­ graph 4 of that Article ; Whereas the quantities of yellowfin tuna sold and deli ­ vered to canning industries established in Community territory during the second quarter of 1992 do not exceed these limits ; Whereas during the third quarter of 1992 the quantities sold and delivered to canning industries established in the Community customs territory are, in the case of two presentations of yellowfin tuna, higher than those sold and delivered during the same quarter of the last three fishing years ; whereas these quantities exceed the limits set in the first indent Article 1 8 (4) of (EEC) No 3759/92, the total quantities of these products should therefore be limited to those eligible for compensation and the quanti ­ ties granted to each producers' organization concerned should be determined in accordance with their respective output during the same quarter of the 1984-86 fishing years ; Whereas, the granting of compensation for the products in question should be decided for the period from 1 April to 30 September 1992 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, Whereas the compensation referred to in Article 18 of Regulation (EEC) No 3759/92 is granted, under certain conditions, to Community tuna producers' organizations in respect of quantities of tuna delivered to the canning industry, during the calendar quarter for which prices were recorded, where the average quarterly price recorded on the Community market and the free-at-frontier price, plus, if necessary, the contervailing charge, are both lower than 93 % of the Community producer price for the product in question ; Whereas Article 1 (2) of Commission Regulation (EEC) No 575/92, which applies a reference price (2) to yellowfin tuna, imposes a countervailing charge where importation at a free-at-frontier price lower than a reference price fixed for yellowfin tuna, examination of the Community market situation for this species should take into account any countervailing charge imposed ; this information not being available, it was deemed advisable to dissociate the compensatory allowance to be granted for this species from that granted in respect of other species ; HAS ADOPTED THIS REGULATION : Whereas, on the occasion that this information became available, an examination of the situation of the Commu ­ nity market for yellowfin tuna showed that for one presentation of the product in question, for the period 1 April to 30 June 1992 and for two presentations of the product for the period 1 July to 30 September 1992, both the average quarterly market price and the free-at-frontier price referred to in Article 18 of Regulation (EEC) No 3759/92 were lower than 93 % of the Community producer price in force as laid down in Council Regula ­ tion (EEC) No 3570/91 of 28 November 1991 fixing, in Article 1 The compensation referred to in Article 18 of Regulation (EEC) No 3759/92, relating to yellowfin tuna, shall be granted for the periods, in respect of the products and within the limits set out below : (') OJ No L 388 , 31 . 12. 1992, p. 1 . O OJ No L 62, 7. 3. 1992, p . 9 . 0 OJ No L 338, 10. 12. 1991 , p. 6 . No L 77/22 Official Journal of the European Communities 31 . 3 . 93 (ECU/tonne) Period Products Maximum amount of allowance within the meaning of the first and second indents of Article 1 8 (3) of Regulation (EEC) No 3759/92 Article 2 1 . The total quantities of products set out below that may be eligible for the allowance are hereby limited for the period 1 July to 30 September 1992, as follows :  yellowfin tuna, larger than 10 kg : 17 062 tonnes,  yellowfin tuna, 10 kg or less : 3 105 tonnes.1 April to 30 June 1992 Yellowfin tuna, larger than 10 kg 119 1 July to 30 September 1992 Yellowfin tuna, larger than 10 kg 119 Yellowfin tuna, 10 kg or less 96 2. The allocation of the total quantities amongst the producers' organizations concerned is specified in the Annex hereto. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1993 . For the Commission Yannis PALEOKRASSAS Member of the Commission 31 . 3 . 93 Official Journal of the European Communities No L 77/23 ANNEX Allocation amongst the producers' organizations of the quantities of yellowfin tuna, which may be eligible, during the period 1 July to 30 September 1992 for compensation, in accordance with Article 18 (5) of Regulation (EEC) No 3759/92, showing quantities by segment of compensation percentage  Yellowfin tuna, larger than 10 kg (tonnes) Quantities that may be eligible for the allowance Producers' organization Totalquantities100 %Article 18 (5), (first indent) 95% Article 18 (5), (second indent) 90% Article 18 (5), (third indent) OrganizaciÃ ³n de Productores Asociados 4 731 473 36 5 240 de Grandes Congeladores (Opagac) OrganizaciÃ ³n de Productores de TÃ ºnidos 5 691 569 21 6 281 Congelados (Optuc) Organisation de producteurs de thon 5 434 107  5 541 congelÃ © (Orthongel) Total 15 856 1 149 57 17 062  Yellowfin tuna, 10 kg or less (tonnes) Quantities that may eligible for the allowance Producers' organization Totalquantities100 %Article 18 (5), (first indent) 95% Article 18 (5), (second indent) 90 % Article 18 (5), (third indent) OrganizaciÃ ³n de Productores Asociados 1 711 171 230 2 112 de Grandes Congeladores (Opagac) OrganizaciÃ ³n de Productores de TÃ ºnidos 744 74 175 993 Congelados (Optuc) Total 2 455 245 405 3 105